Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered. The IDS filed 12/01/2021 has overcome the prior Double Patenting rejection, and thus it has been withdrawn.
However, after further consideration, prior art issues under 35 USC 102 and 103 have been uncovered, resulting in the presently made rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States 

Claims 2 – 8 and 10 - 16 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Fleischman (US-20130204978-A1).	Regarding claim 2, Fleischman shows a non-transitory computer-readable medium storing instructions that, when executed, cause:	receiving, by a first domain name services (DNS) device of a plurality of DNS devices, a reply to a query for access to a resource record ([29]);	caching, by the first DNS device, the reply ([29]); and 	transmitting, to a second DNS device of the plurality of DNS devices, and prior to receiving, from the second DNS device, a request associated with the resource record, information of the reply ([31]), wherein the first DNS device is associated with a first load balancer device and the second DNS device is associated with a second load balancer device ([28,32,39], note that a group of “peers” forms a “cluster”, each cluster is associated with its own load balancer).
Regarding claim 3, Fleischman shows wherein the instructions, when executed cause receiving, by the first DNS device, the query ([38]).
Regarding claim 4, Fleischman shows wherein the instructions, when executed cause forwarding, by the first DNS device, the query to an authoritative DNS server ([38]).
Regarding claim 5, Fleischman shows wherein the instructions, when executed, cause the receiving the query by causing receiving, from the first load balancer device, the query ([28,30]).	
Regarding claim 6, Fleischman shows wherein the instructions, when executed, cause the caching by causing caching, based on a time to live value associated with the resource record, the reply ([33,52]).
Regarding claim 7, Fleischman shows wherein the resource record corresponds to a website ([60]), wherein the query comprises a request to resolve the website into an internet protocol address ([3,12]), and wherein the reply comprises the internet protocol address ([48]).
Regarding claim 8, Fleischman shows wherein the instructions, when executed, cause the transmitting by causing transmitting, from the first DNS device to all other DNS devices in the plurality of DNS devices, the information of the reply (Fig. 2 showing three DNS peer clusters, and [41] noting each member of the group shares replies with the other members).
Regarding claim 10, Fleischman shows a system comprising:	a plurality of domain name services (DNS) devices, comprising a first DNS device and a second DNS device (Fig. 2B, 206, 208, and 212 and Fig. 5, 516, 526, 536, and 546),	wherein the first DNS device comprises: 	one or more first processors (Fig. 7 item 701); and 	memory storing first instructions (Fig. 7 item 703) that, when executed by the one or more first processors, cause the first DNS device to: 	receive a reply to a query for access to a resource record ([29]); 	cache the reply ([29]); and 	transmit, to the second DNS device, and prior to receiving, from the second DNS device, a request associated with the resource record, information of the reply, wherein the first DNS device is associated with a first load balancer device and the second DNS device is associated 
Regarding claim 11, the limitations of said claim are rejected in the analysis of claim 3.
Regarding claim 12, the limitations of said claim are rejected in the analysis of claim 4.
Regarding claim 13, the limitations of said claim are rejected in the analysis of claim 5.
Regarding claim 14, the limitations of said claim are rejected in the analysis of claim 6.
Regarding claim 15, the limitations of said claim are rejected in the analysis of claim 7.
Regarding claim 16, the limitations of said claim are rejected in the analysis of claim 8.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman in view of RFC 2137 (“Secure Domain Name System Dynamic Update”, April 1997; note this reference was provided by Applicant in an IDS on 10/20/2020).
Regarding claim 9, Fleischman shows claim 2.	Fleischman does not show creating, by the first DNS device, transaction signature key information for authentication of communication between DNS devices in the plurality of DNS devices; and transmitting, from the first DNS device to the second DNS device, the transaction signature key information.	RFC 2137 shows creating, by the first DNS device, transaction signature key information for authentication of communication between DNS devices in the plurality of DNS devices; and 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cache propagation techniques of Fleischman with the security features of RFC 2137 in order to ensure the DNS information provided is reliable and accurate.
Regarding claim 17, the limitations of said claim are rejected in the analysis of claim 9.

Claim 18, 20, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman in view of Alonso (Alonso, Rafael et al. “Data caching issues in an information retrieval system.” ACM Trans. Database Syst. 15: 359-384. (Year: 1990)).
	Regarding claim 18, Fleischman shows a non-transitory computer-readable medium storing instructions that, when executed, cause:	receiving, by a first domain name services (DNS) device of a plurality of DNS devices, information comprising a plurality of replies to queries for access to resource records ([29] discussing DNS servers with local caches, where the local caches are checked to see if data from  previous query resolution is present – such an behavior requires multiple reply information; i.e., a first reply to store an item in the cache and a second reply to check the cache for a matching item; [30] discusses an explicit example of the recited “second” DNS server receiving information from two queries); 	caching, by the first DNS device, the information ([30]); and 	transmitting, from the first DNS device, and to a second DNS device of the plurality of 
Fleischman does not show transmissions at a predetermined interval.
	Alonso shows operations at a predetermined interval (pg. 361, discussing “system flexibility for the propagation at convenient times” including suggesting performance “periodically”; pg. 371 discussing that “Delayed updates gives us even greater flexibility and potential for batching together even more updates).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cache propagation techniques of Fleischman with the batched updates of Alonso, said updates performed periodically, in order to improve system efficiency.	Regarding claim 20, Fleischman in view of Alonso further show wherein the instructions, when executed, cause the caching by causing caching, based on a time to live value associated with at least one of the resource records, the information (Fleischman, [26,52]).
Regarding claim 23, the limitations of said claim are rejected in the analysis of claim 18.
Regarding claim 25, the limitations of said claim are rejected in the analysis of claim 20.

Claims 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman in view of Alonso as applied to claim 18 above, further in view of RFC 2137.
Regarding claim 19, Fleischman in view of Alonso show claim 18, including wherein the instructions, when executed cause receiving, by the first DNS device from a third DNS device communications.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cache propagation techniques of Fleischman in view of Alonso with the security features of RFC 2137 in order to ensure the DNS information provided is reliable and accurate.
Regarding claim 24, the limitations of said claim are rejected in the analysis of claim 19.
	
Claims 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman in view of Alonso as applied to claim 18 above, further in view of Keshav (Keshav, S. and Sanjoy Paul. “Centralized multicast.” Proceedings. Seventh International Conference on Network Protocols: 59-68. (Year: 1999)).
Regarding claim 21, Fleischman in view of Alonso show claim 18.	Fleischman in view of Alonso do not show use of a configurable predetermined interval.	Keshav shows use of a configurable predetermined interval (pg. 5, right column, 1st paragraph, discussing the benefit of “batch updates” including tuning the “state update interval”).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cache propagation teachings of Fleischman in view of Alonso with the configurable update interval of Keshav in order to balance the benefits of synchronization with those of efficient batch updates.
Regarding claim 26, the limitations of said claim are rejected in the analysis of claim 21.

Claims 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman in view of Alonso as applied to claim 18 above, further in view of Dillon (US-20040073707-A1).
Regarding claim 22, Fleischman in view of Alonso show claim 18.	Fleischman in view of Alonso do not show transmitting, via an Internet Protocol version independent multicast DNS device caching protocol, the at least the portion of information.	Dillon shows transmitting, via an Internet Protocol version independent ([73,112]) multicast DNS device caching protocol, the at least the portion of information ([26,28]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the DNS information propagation techniques of Fleischman in view of Alonso with those of Dillon in order to ensure support of a wide variety of device types via support of multiple IP versions.
Regarding claim 27, the limitations of said claim are rejected in the analysis of claim 22.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes Arkko (US-9525749-B2), who discusses DNS result sharing techniques (col. 3 lines 64 – col. 4 lines 10).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442